ON REHEARING
PER CURIAM.
The respondent’s motion for rehearing suggests that a court hearing which conforms to the specifications of our opinion has already been held. If so, the papers before us do not show it. The respondent in complying with our mandate may make use of any prior proceedings in the case so long as there is a record sufficient to permit ordinary appellate review, and may enter final and appealable judgment when satisfied that the relator has been afforded the opportunity to present her contentions as described in our opinion.
The motion for rehearing is denied.
RENDLEN, C.J., and WELLIVER, HIGGINS, GUNN, BLACKMAR and DON-NELLY, JJ., concur.
BILLINGS, J., dissents.